DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the previous primary reference, which is no longer being used as a primary reference to teach the claimed limitations discussed in the arguments, thus the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493).
Regarding claim 1, Chang teaches a pillow (Figure 1; 10) including an envelope (Figure 1; 20) enclosing pillow stuffing (Figure 2; 43), wherein the pillow stuffing is provided in the form of a plurality of abutting elongate cylindrical foam (Title) bodies (Figure 2; at 43, there are multiple cylindrical bodies which may be abutting). Chang does not teach the foam having a length of between about 10 cm to about 12 cm and a diameter of about 1 cm or that the foam is memory .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493) in view of Lackman (https://www.blankstyle.com/textile-fibers-what-goes-creating-fabric-out-wood). 
Regarding claim 8, Chang does not specifically teach the envelope includes wood-based cellulose fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of Chang to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claim 9, Chang does not specifically teach the wood-based cellulose fibre is pine wood cellulose fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and 
Regarding claim 10, Chang does not specifically teach the wood-based fibre is wood-based cellulose viscose fibre - Cellulose. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of Chang to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493) in view of DiGirolamo (US Patent 7222379).
   Regarding claim 11, Chang teaches the envelope includes an inner cover (Figure 1; 20). Chang does not teach an outer cover. DiGirolamo teaches an outer cover (Figure 1, 22, 34). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Chang to include an outer cover as in DiGirolamo in order to protect the pillow against wear. 
 Claims 12, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493) in view of DiGirolamo (US Patent 7222379) in view of Alletto (US Patent 8646134).
Regarding claim 12, DiGirolamo teaches the outer cover includes opposing first and second outer face panels (Figure 2; 34, 22) the outer face panels defining an enclosure. DiGirolamo does not teach an outerside panel operatively located between the first and second outer face panels. Alletto teaches a pillow cover with side panels in between the top and bottom panels (Figure 1; at 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover shapes of DiGirolamo to be as in Alletto because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966). 
Regarding claim 13, DiGirolamo teaches the outer cover includes an outer fastener, the outer fastener adapted to provide access to the enclosure (Figure 1; 56). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Chang to include an outer cover as in DiGirolamo in order to protect the pillow against wear.
   Regarding claim 17, DiGirolamo does not specifically teach the outer side panel is produced from a breathable material. Alletto teaches the outer side panel is produced from a breathable material (Figure 1; 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of DiGirolamo to be breathable as in Alletto, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
   Regarding claim 18, Alletto does not specifically teach the breathable material is an acrylic textile fibre. However, Alletto notes that "the strands 26 may be of various materials...elastic or inelastic" (Column 2; lines 20-25) and thus it would have been obvious to one of ordinary skill in the art at the time of invention to modify the panel of Alletto to be acrylic in order to take advantage of the properties of acrylic which a particular user may value, such as the texture, and because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
 Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493) in view of DiGirolamo (US Patent 7222379) in view of Alletto (US Patent 8646134) in view of Lackman (https://www.blankstyle.com/textile-fibers-what-goes-creating-fabric-out-wood).
    Regarding claim 14, Chang and DiGirolamo do not specifically teach each outer face panel includes wood-based cellulose fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of DiGirolamo to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Regarding claim 15, Chang and DiGirolamo do not specifically teach each outer face panel includes pine wood cellulose fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, 
  Regarding claim 16, Chang and DiGirolamo do not specifically teach each outer face panel includes wood-based cellulose viscose fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of DiGirolamo to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673       
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/22/2021